UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 13, 2010 Commission File Number: ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Item 1.01.Entry into a Material Definitive Agreement Employee Stock Purchase Plan At the 2010 Annual Meeting of Stockholders of ANADIGICS, Inc. (the “Company”) held on May 13, 2010, the Company’s stockholders approved the amendment and restatement of the Company’s Employee Stock Purchase Plan (the “Stock Purchase Plan”).The amended and restated Stock Purchase Plan increased the number of shares of common stock available for issuance thereunder by 2,500,000 to 6,693,750 and extended the plan through December 31, 2015.A more detailed description of the terms of the amended and restated Stock Purchase Plan can be found in the Company’s definitive proxy statement for its 2010 Annual Meeting (the “Proxy Statement”), which was filed with the Securities and Exchange Commission on March 29, 2010, in the section of the Proxy Statement entitled “Proposal III: Amend the Employee Stock Purchase Plan” and is incorporated by reference herein.The foregoing summary and the summary incorporated by reference from the Proxy Statement are qualified in their entirety by the full text of the Stock Purchase Plan which is filed as an Exhibit to this Form 8-K. 2005 Long-Term Incentive and Share Award Plan At the 2010 Annual Meeting of Stockholders of the Company held on May 13, 2010, the Company’s stockholders approved the amendment and restatement of the 2005 Long-Term Incentive and Share Award Plan (the “2005 Plan”).The amended and restated 2005 Plan increased the maximum number of shares available for grants from 11,550,000 shares to 16,050,000 shares and the number of such shares available to be issued in the form of awards other than stock options, from 11,250,000 shares to 15,750,000 shares.A more detailed description of the terms of the 2005 Plan can be found in the Proxy Statement in the section entitled “Proposal II: Amend the 2005 Long Term Incentive and Share Award Plan”, which is incorporated by reference herein.The foregoing summary and the summary incorporated by reference from the Proxy Statement are qualified in their entirety by the full text of the 2005 Plan which is filed as an Exhibit to this Form 8-K. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description of Exhibit 99.1* ANADIGICS, Inc. Employee Stock Purchase Plan. 99.2* ANADIGICS, Inc. 2005 Long-Term Incentive and Share Award Plan. *Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 14, 2010 ANADIGICS, Inc. By:/s/ Thomas Shields Name:Thomas Shields Title:ExecutiveVice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 99.1* ANADIGICS, Inc. Employee Stock Purchase Plan 99.2* ANADIGICS, Inc. 2005 Long-Term Incentive and Share Award Plan. *Filed herewith
